Citation Nr: 9907773	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractures of the right second, third and 
fourth metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946, 
and from February 1951 to July 1952.

By a September 1989 rating decision, the veteran was granted 
service connection for residuals of fracture to the right 
second, third and fourth metatarsals.  A noncompensable (zero 
percent) disability rating was assigned, effective April 6, 
1989.  This rating was subsequently increased to 10 percent, 
effective April 12, 1996, by a September 1996 rating 
decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim on appeal.

A Travel Board hearing was scheduled for January 1999, but 
the veteran failed to appear.  Therefore, his request for a 
Travel Board hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The residuals of fractures of the right second, third, 
and fourth metatarsals include post-traumatic arthritis with 
complaints of pain on use and some loss of motion in the 
right foot and toes.

2.  There was no objective evidence of pain in the right foot 
on VA examinations conducted in June 1996 and September 1997.

3.  The veteran has not alleged that he has lost any time 
from work or been hospitalized due to his current right foot 
problems.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of fractures of the right second, third, and 
fourth metatarsals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show that the 
veteran sustained a simple fracture to the right second, 
third, and fourth metatarsals in June 1944 when a truck ran 
over his foot.

By a September 1989 rating decision, the veteran was granted 
service connection for residuals of fracture to the right 
second, third and fourth metatarsals.  A noncompensable (zero 
percent) disability rating was assigned, effective April 6, 
1989.  

In April 1996, the veteran stated that his right foot 
condition had become more severe, and he requested a VA 
examination to determine the true extent of his disabilities.

VA treatment records were subsequently obtained including a 
June 1989 X-ray, which showed well-healed fracture 
deformities of the second, third, and fourth metatarsals.  No 
acute abnormality was seen at that time.  Additional records 
show that the veteran sought treatment in April 1996 for a 
painful right foot, post-fracture.  At that time, 
hyperpronation of the right foot was observed, as well as 
loss of motion of the forefoot.  It was noted that X-rays 
showed evidence of the old fracture with degenerative joint 
disease.  

A VA general medical examination was accorded to the veteran 
in June 1996.  The examiner noted that the veteran's medical 
records were not available at the time of the examination.  
With respect to the veteran's employment history, it was 
noted that the veteran had been employed as "Dredge 
Boatman" from September 1957 to 1978.  Thereafter, the 
veteran missed work from 1978 to 1984, but there was no time 
lost for illness.  The veteran worked for a frozen foods 
company in an unspecified position from June 1984 to 1989, 
and then as a clerk in a liquor store from July 1992 to 
October 1994.  It was noted that the liquor store was the 
veteran's most recent employment, for which he earned $200.00 
per month.  In regard to present complaints, it was noted 
that the fifth digit overlapped the fourth digit of the right 
foot, post fracture right foot hyperpronated.  On physical 
examination, the examiner found the veteran to be lean and 
well-nourished.  There were no scars visible on the feet, 
although surgery had been performed years ago.  Regarding 
functional effects, the examiner found the veteran to have a 
normal gait.  There was some loss of motion with flexion and 
extension of the forefoot.  The examiner also noted that the 
veteran had a history of gouty arthritis in the right great 
toe, with onset in the late 1970's.  It was noted that he was 
started on Allopurinol with no recent attack of gout in the 
past 4 to 5 years.  Flexion and extension of the toes was 
mildly restricted.  Additionally, the examiner noted that X-
rays were reportedly taken of the right foot in April 1996, 
but that these X-rays were not available for the examination.  
It was noted that X-rays reportedly showed fractures of the 
second, third, and fourth metatarsals.  Based on the 
foregoing, the examiner diagnosed old fracture of the right 
foot with degenerative joint disease, and gout.

By a September 1996 rating decision, the RO increased the 
assigned disability  rating for the fracture residuals of the 
right second, third and fourth metatarsal to 10 percent, 
effective April 12, 1996.

In July 1997, the veteran expressed his desire to reopen his 
service-connected claim for residuals of fracture to the 
second, third and fourth metatarsals.  He reported that he 
had been treated at the VA Medical Center (VAMC) in Fort 
Lyon, Colorado, for this condition.  Additionally, he stated 
that he had been fitted with prosthetics for the condition.

Medical records were obtained from the Fort Lyon VAMC which 
covered the period from August 1996 to July 1997.  No 
pertinent findings were made regarding the veteran's right 
foot.

A VA feet examination was accorded to the veteran in 
September 1997.  The examiner noted that the veteran's 
clinical records were reviewed in preparation for the 
examination.  Among other things, the examiner noted the 
veteran's current medications, as well as the circumstances 
of his in-service injury to the right foot.  With respect to 
occupational history, the examiner noted that the veteran was 
retired with a part-time job, approximately 20 hours every 
week in the summer and less hours in the winter.  It was 
noted that he worked at a local golf course club house for 
minimum wage.  At the examination, the veteran complained of 
pain in the arch and big toe pain of the right foot.  He 
reported that sometimes the pain was burning, and at other 
times it was just an "achy feeling."  On his worst day, his 
pain was a 5 on a scale of zero to 10.  It was noted that he 
did not take any oral medication for this pain, but that he 
did use Capaicin cream.  The veteran reported that he could 
not walk barefoot without pain.  He also stated that he could 
no longer walk 18 holes on the golf course, and could only 
walk nine.

On physical examination, the examiner found the veteran to be 
lean and well-muscled.  The right foot showed no signs of 
edema, erythema, ecchymosis, or increased warmth.  Vascular 
supply to the foot was intact, with dorsalis pedis and 
posterior tibial pulses 2+ and regular.  The examiner found 
superficial, spider-like veins throughout the dorsal aspect 
of the foot.  No pain was elicited upon palpation of the 
heel, metatarsals, or digits.  Adequate, non-painful range of 
motion was present in the right ankle, with plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  Active plantar 
flexion of the digits of the right foot showed 15 degrees of 
flexion of the great toe.  However, the second, third, 
fourth, and fifth digits were almost stationary and flexion 
was less than 5 degrees.  Hyperextension of the toes was 
within normal limits.  The examiner noted that the right 
great toe had a hallux deformity at 15 degrees.  
Additionally, the examiner found that the second, third, and 
fourth toes had a lateral deviation from midline at 20 
degrees.  This caused the right fifth digit to override the 
fourth digit.  There was also hyperpronation of the right 
foot and a resting calcaneal stance with eversion.  The 
examiner noted that this was improved with the wearing of 
orthotics.  It was noted that the veteran was able to stand 
on his toes and heels.  The examiner found that his gait was 
normal in depth, width, and stride length.  Further, his pace 
was normal, and his arm swing was in sequence with the 
"contralateral" leg.  The examiner noted that the veteran 
did not avoid weight bearing.  Also, there was no limping, or 
evidence that ambulation was painful.  The examiner noted 
that X-rays were taken of the veteran's right foot which 
showed evidence of post-traumatic arthritis.  Based on the 
foregoing, the examiner diagnosed post-traumatic arthritis of 
the right foot; status post multiple metatarsal fractures 
metatarsalgia of the right side; and hyperpronation of the 
right side, improved with orthotics.

In a February 1998 rating decision, the RO denied the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of fracture to the right 
second, third and fourth metatarsal.  Among other things, the 
RO noted that the veteran reported that he had been treated 
at the Fort Lyon VAMC, and that they had fitted him for a 
prosthetic.  However, outpatient treatment records from that 
facility did not show treatment for the condition.  
Nevertheless, the outpatient medical records at the time of 
the September 1996 rating decision did show treatment and 
that the veteran was referred to the prosthetic center for 
inserts.  It was noted that the September 1997 VA examination 
showed that the veteran was currently using the inserts which 
the examiner noted improved pronation of the right foot.  
Overall, the RO found that the findings on the current 
examination were essentially the same as those found on the 
June 1996 VA examination which led to the 10 percent 
evaluation.  The RO also found that the veteran was not 
entitled to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  The RO noted that the veteran had 
not submitted, nor had he asserted, that his service-
connected right foot condition caused unusual interference 
with work or required frequent periods of hospitalization.

The veteran's Notice of Disagreement to the February 1998 
rating decision was received in March 1998.  A Statement of 
the Case was issued later that same month, and the veteran's 
Substantive Appeal was received in April 1998.  The veteran 
stated that after playing golf or walking his foot hurt, 
sometimes badly.  He stated that his pain came when he used 
his foot.  Therefore, he requested that the evaluation of his 
foot be based upon the condition when his foot was in use and 
not just when he was sitting.


Legal Criteria.  The disability must be reviewed in relation 
to its history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The record shows that the RO has evaluated the veteran's 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5283 and 5284.

Diagnostic Code 5283, pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
if the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe. 

Under Diagnostic Code 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.

If there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under DC 5284, the availability of a 
separate rating under Diagnostic Code 5003/5010 and the 
applicability of sections 4.40, 4.45, and 4.59 depend upon 
the manifestations compensated under Diagnostic Code 5284.

General Counsel noted that Diagnostic Code 5284 is a more 
general diagnostic code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45. VAOPGCPREC 9-98.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Consequently, the Board must consider the 
guidelines of VAOPGCPREC 9-98 in adjudicating the instant 
case.


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his right foot disorder is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  VA has 
afforded the veteran a medical examination, obtained medical 
records from health care providers who have treated the 
veteran, and he has not identified any additional pertinent 
evidence that is not of record.  Therefore, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The objective medical evidence, including the June 1996 and 
the September 1997 VA examinations, shows that the residuals 
of fractures of the right second, third, and fourth 
metatarsals include post-traumatic arthritis, complaints of 
pain on use and some loss of motion in the right foot and 
toes.  Since fractures may limit motion of the foot, and 
because the veteran's service-connected disability 
encompasses residuals of fractures of metatarsal bones of the 
foot, the Board will consider the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in adjudicating the veteran's claim for 
an increased disability rating under Diagnostic Code 5284.  
VAOPGCPREC 9-98

The medical evidence also shows other conditions of the 
veteran's right foot, including a hallux deformity of the 
right great toes, as well as lateral deviation of the second, 
third, and fourth toes which causes the fifth digit to 
override the fourth digit.  Additionally, there is 
hyperpronation of the right foot and a resting calcaneal 
stance with eversion.  Nevertheless, the Board notes that the 
September 1997 VA examiner found that the veteran's overall 
right foot condition was improved with the wearing of 
orthotics.  Consequently, the Board is of the opinion that 
the objective medical evidence shows that the right foot 
disorders are productive of no more than slight, as opposed 
to moderate, impairment.  See 38 C.F.R. § 4.31 (In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met).  This finding is also supported by 
the fact that the September 1997 VA examiner found the 
veteran to have no signs of edema, erythema, ecchymosis, or 
increased warmth.  Further, the examiner found that the 
veteran had a normal gait and pace, and that he did not avoid 
weight bearing.  

The Board notes that there were no objective findings of pain 
by either the June 1996 or September 1997 VA examiners 
regarding the veteran's right foot.  Granted, the September 
1997 VA examiner noted that the veteran complained of pain in 
the arch and big toe of the right foot, and that this pain 
was of varying intensity.  However, on physical examination 
the examiner found that no pain was elicited upon palpation 
of the heel, metatarsals, or digits; that the veteran had 
adequate, non-painful range of motion present in the right 
ankle; and that the veteran did not exhibit any limping, or 
evidence that ambulation was painful.  Nevertheless, the 
veteran has stated that he experiences pain upon use of his 
right foot.  Taking into account the provisions of 38 C.F.R. 
§§  4.40, 4.45, and 4.59, the Board finds that the veteran's 
complaints of pain, and resulting functional loss to include 
limitation of motion, shows that the symptomatology of 
veteran's service-connected right foot disorder more nearly 
approximates the criteria of moderate impairment.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moderate impairment corresponds to the 
currently assigned 10 percent disability rating under either 
Diagnostic Code 5283 or 5284.

For the reasons stated above, the Board finds that the 
evidence does not meet or nearly approximate a finding of 
moderately severe impairment from the residuals of the 
fractures of the right second, third, and fourth metatarsals.  
Thus, the Board concludes that the veteran is not entitled to 
a disability rating in excess of the current 10 percent.

The Board notes that the RO also considered application of an 
extraschedular rating for the veteran pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record does not show that the 
veteran has been hospitalized as a result of his current 
right foot problems.  In fact, the record does not show that 
the veteran has sought treatment for his right foot since 
April 1996.  With regard to employment, the Board notes that 
the September 1997 VA examiner noted that the veteran was 
retired with a part-time job at a local golf course club 
house.  Granted, the veteran indicated that his right foot 
problems have resulted in some difficulty with his 
employment.  Specifically, he stated at the September 1997 VA 
examination that he could no longer walk 18 holes on the golf 
course, and that he could only walk nine.  However, the 
veteran has not alleged, nor does the evidence show, that he 
has actually lost any time at work as a result of his right 
foot problems.  Thus, the Board finds that the veteran's 
right foot problems have not resulted in marked interference 
with employment.  This finding is also supported by the 
employment history noted at the June 1996 VA examination.  
Therefore, the Board concludes that the evidence does not 
support a finding that the instant case presents such an 
unusual or exceptional disability picture to render 
impractical the application of the regular schedular 
standards.  Thus, the veteran is not entitled to an 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractures of the right second, third and 
fourth metatarsals is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


